Citation Nr: 1201956	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Atlanta, Georgia, and that RO now has jurisdiction over the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at the local RO.  There is no indication that the Veteran has been scheduled for his requested Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity to appear at the requested hearing.  Therefore, a remand is required for the scheduling of a travel board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011). 

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development: 

Schedule the Veteran for a Travel Board hearing at the RO in Atlanta, Georgia.  The Veteran and his representative should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


